   19-05053-cag Doc#123 Filed 04/20/20 Entered 04/20/20 13:20:39 Ntc/Hrg AP int ptys Pg
                                        1 of 1
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                  Bankruptcy Case
                                                                                  19−50900−cag
                                                                             No.:
                                                                     Chapter No.: 7
IN RE: Legendary Field Exhibitions, LLC and
Ebersol Sports Media Group, Inc. , Debtor(s)

                                                             Adversary Proceeding
                                                                                   19−05053−cag
                                                                              No.:
                                                                           Judge: Craig A. Gargotta
                                                         Colton Schmidt et al.
                                                         Plaintiff
                                                    v.
                                                         AAF Players, LLC et al.
                                                         Defendant



                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA TELEPHONE

     on   5/13/20 at 09:30 AM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (877) 336−1831 Access Code 5045963 (related document(s): 94 Motion to Dismiss For Failure
     To State A Claim For Relief Filed by Brent D. Hockaday for Defendant Thomas G. Dundon. (Attachments: #
     1 Proposed Order) (Hockaday, Brent). Related document(s) 87 Second Amended Class Action Complaint
     filed by Plaintiff Colton Schmidt, Plaintiff Reggie Northrup. Modified on 4/17/2020 .) Hearing Scheduled For
     5/13/2020 at 09:30 AM at VIA TELEPHONE (Elizondo, Lisa)


Dated: 4/20/20
                                                            Barry D. Knight
                                                            Clerk, U. S. Bankruptcy Court




                                                                                            [Hearing Notice (AP)] [NtchrgAPap]
